Filed 4/27/16
                                CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                SECOND APPELLATE DISTRICT

                                          DIVISION SIX


KAREN E. GOODRICH,                                            2d Civil No. B259724
                                                           (Super. Ct. No. CV130053)
     Plaintiff and Appellant,                               (San Luis Obispo County)

v.

SIERRA VISTA REGIONAL MEDICAL
CENTER,

     Defendant and Respondent.



                  The trial court denied Dr. Karen E. Goodrich’s petition for writ of
administrative mandate challenging the decision of Sierra Vista Regional Medical Center
(Sierra Vista) to terminate her from its medical staff. Thereafter, Goodrich, acting in
propria persona, filed three motions attempting to relitigate the court’s final judgment on
the petition. The court denied the motions and declared her to be a vexatious litigant
under Code of Civil Procedure section 391, subdivision (b)(2) and (3).1
                  Goodrich contends on appeal that the filing of three motions was
insufficient to justify the vexatious litigant determination. We conclude substantial
evidence supports that finding. The trial court, after denying the second motion,
admonished Goodrich that she could be declared a vexatious litigant “if similar
unsubstantiated motions continue to be filed without any reasonable likelihood of
success.” She failed to heed this admonition. Accordingly, we affirm.


         1 All   further statutory references are to the Code of Civil Procedure.
                     FACTS AND PROCEDURAL BACKGROUND
              Goodrich is a board certified obstetrician and gynecologist who was
appointed to Sierra Vista’s medical staff. In 2012, she was denied reappointment to her
position due to alleged concerns about her fitness for practice. She also failed to appear
at an administrative hearing before Sierra Vista’s judicial review committee.
              Goodrich’s attorney filed a petition for writ of administrative mandate
challenging Sierra Vista’s decision to terminate her staff privileges. Goodrich sought an
order either reappointing her to the staff or providing her with a new administrative
hearing. The trial court denied the petition, finding that Goodrich did not have good
cause to miss the administrative hearing and that the decision not to reappoint her was
sufficiently supported. Notice of entry of judgment was served on June 4, 2013.
              Goodrich did not appeal the judgment. After her attorney withdrew from
the case, Goodrich, acting in propria persona, filed five separate motions challenging the
trial court’s decision. Each motion was denied. The court found “no legal, factual or
procedural basis to . . . consider motions related to a matter that has been adjudicated and
judgment entered.”
              On October 7, 2013, Sierra Vista moved for an order declaring Goodrich a
vexatious litigant under section 391, subdivision (b)(2). The trial court denied the
motion, noting that only two of Goodrich’s filings occurred after expiration of the time to
appeal the judgment: (1) a motion for leave to file an amended petition, filed on August
14, 2013, and (2) an ex parte application seeking approval of certain orders, filed on
September 18, 2013. Citing Holcomb v. U.S. Bank. Nat. Assn. (2005) 129 Cal. App. 4th
1494, 1504 (Holcomb), the court determined the two filings were insufficient to support a
determination that Goodrich is a vexatious litigant. The court stated, however, that its
decision on the motion was “without prejudice, to renewal if similar unsubstantiated
motions continue to be filed without any reasonable likelihood of success.”
              On July 28, 2014, Goodrich, again appearing in propria persona, filed a
motion for temporary and permanent injunction and related relief based on changed
circumstances. Like her earlier motions, it attacked the validity of the judgment. The


                                             2
trial court denied the motion, observing that Goodrich “wishes to enjoin [Sierra Vista]
from seeking a determination that she is a vexatious litigant. At the same time, [she]
continues to seek affirmative relief. [She] claims she is not re-litigating the writ; but
rather is asserting a cross-complaint contesting the denial of her reappointment and
termination of her staff privileges. In other words, she is seeking once again to overturn
the denial of her reappointment and related relief. She continues to argue that the writ
was improperly denied.”
              Sierra Vista moved again for an order declaring Goodrich a vexatious
litigant. This time the court granted the motion, finding it “has reached the point at which
[Goodrich] is ‘repeatedly’ relitigating her claims against [Sierra Vista], especially in light
of this [c]ourt’s multiple prior admonitions.” The court determined that her “actions are
unreasonably impacting [Sierra Vista] and the [c]ourt, as contemplated by . . . [section]
391[, subdivision] (b)(2) and (3).”
              The trial court ordered Goodrich to post a bond in the amount of $25,000 as
security to proceed any further in this action. It further issued a prefiling order
prohibiting Goodrich, while acting in propria persona, from filing new motions in this
action or any new litigation against Sierra Vista without prior leave of court. Goodrich
appeals.2
                                       DISCUSSION
                       Statutory Framework and Standard of Review
              The vexatious litigant statutes were created to curb misuse of the court
system by those acting in propria persona who repeatedly file groundless lawsuits or
attempt to relitigate issues previously determined against them. (§§ 391-391.7; Shalant v.
Girardi (2011) 51 Cal. 4th 1164, 1169-1170 (Shalant).) These statutes allow a defendant
in a litigation proceeding to move for an order requiring the plaintiff to furnish security


       2 Goodrich   requests that we take judicial notice of two documents from the
Medical Board of California that purportedly establish her physical and mental fitness to
practice medicine. Sierra Vista opposes the request on the ground that the documents are
irrelevant to the issues on appeal. We agree with Sierra Vista and deny the request.

                                              3
on the ground the plaintiff is a vexatious litigant and has no reasonable probability of
prevailing against the moving defendant. (Shalant, at p. 1170.) If, after a hearing, the
court finds for the defendant on these points, it must order the plaintiff to furnish security.
(Ibid.) If the plaintiff does not do so, the action will be terminated. (Ibid.)
               When considering a motion to declare a litigant vexatious, the court must
weigh the evidence to decide whether the litigant is vexatious based on the statutory
criteria and whether the litigant has a reasonable probability of prevailing. (Golin v.
Allenby (2010) 190 Cal. App. 4th 616, 635.) To be declared a vexatious litigant, the
plaintiff must come within one of the definitions in section 391, subdivision (b). (Morton
v. Wagner (2007) 156 Cal. App. 4th 963, 969 (Morton).) Furthermore, “[a]ny
determination that a litigant is vexatious must comport with the intent and spirit of the
vexatious litigant statute. The purpose of which is to address the problem created by the
persistent and obsessive litigant who constantly has pending a number of groundless
actions and whose conduct causes serious financial results to the unfortunate objects of
his or her attacks and places an unreasonable burden on the courts. [Citations.]
Therefore, to find that a litigant is vexatious, the trial court must conclude that the
litigant[’]s actions are unreasonably impacting the objects of appellant’s actions and the
courts as contemplated by the statute.” (Id. at pp. 970-971.)
               We review the trial court’s order declaring a party to be a vexatious litigant
for substantial evidence. (Morton, supra, 156 Cal.App.4th at p. 969.) We are required to
presume the order declaring a litigant vexatious is correct and imply findings necessary to
support that designation. (Ibid.) A reversal is required only where there is no substantial
evidence to imply findings in support of the vexatious litigant designation. (Ibid.)
                                  Vexatious Litigant Finding
                            Under Section 391, Subdivision (b)(2)
               The trial court first determined Goodrich is a vexatious litigant under
section 391, subdivision (b)(2). That subdivision defines “vexatious litigant” as a person
who “[a]fter a litigation has been finally determined against the person, repeatedly
relitigates or attempts to relitigate, in propria persona, either (i) the validity of the


                                                4
determination against the same defendant or defendants as to whom the litigation was
finally determined or (ii) the cause of action, claim, controversy, or any of the issues of
fact or law, determined or concluded by the final determination against the same
defendant or defendants as to whom the litigation was finally determined.”
              Goodrich contends she does not qualify as a vexatious litigant under this
subdivision because she did not “repeatedly” attempt to relitigate the validity of the
judgment. She asserts the word “repeatedly,” as used in the statute, means more than the
three filings at issue here. We are not persuaded. As stated in Morton, supra, 156
Cal.App.4th at page 972, as few as three motions might form the basis for a vexatious
litigant designation where they all seek the exact same relief which has already been
denied or all relate to the same judgment.
              Morton concluded that three motions filed over the course of three years
and related to two separate judgments were insufficient to show that the defendant
“repeatedly” filed motions within the meaning of the vexatious litigant statute. (Morton,
supra, 156 Cal.App.4th at p. 972.) The court stressed that “[a]ll three of defendant’s
motions relied on established and favored procedures for petitioning the court to modify
or reconsider their order. Once appellant moved to reconsider the original order, and that
request was denied, he did not continue to petition the court for redress in suspicious or
unconventional ways. He accepted the judgments and orders and sought redress from the
reviewing court.” (Id. at p. 973.)
              The court pointed out, however, that “[t]his is not to say that only three
motions could never form the basis for a vexatious litigant designation where perhaps
they all seek the exact same relief which has already been denied or all relate to the same
judgment or order or are filed in close succession.” (Morton, supra, 156 Cal.App.4th at
p. 972.) Although this statement is dicta, the court contemplated that a party could
properly be declared a vexatious litigant based on the conduct that occurred here, i.e., the
filing of three motions in the same court seeking the same relief relating to the same final
judgment. This is particularly true where, as here, the party was admonished after two
such filings that the request to designate the party a vexatious litigant could be renewed


                                              5
“if similar unsubstantiated motions continue to be filed without any reasonable likelihood
of success.”
               Holcomb, supra, 128 Cal. App. 4th 1494, supports this conclusion. The
court in that case determined that two attempts at relitigation alone were insufficient to
establish that a party has “repeatedly” relitigated a matter that has been finally
determined. (Id. at p. 1504.) But the court based its decision on the record before it and
not on the number of relitigation attempts. It determined that since the purpose of the
vexatious litigant statutes is to prevent future harm based on a litigant’s past behavior, the
Legislature’s use of the adverb “repeatedly” refers “to a past pattern or practice on the
part of the litigant that carries the risk of repetition in the case at hand.” (Id. at p. 1505.)
That risk of repetition was not present in Holcomb. (Ibid.)
               Here, there is no question that at the time the trial court declared Goodrich a
vexatious litigant there was “a past pattern or practice” on her part that carried the risk of
repetition. (Holcomb, supra, 129 Cal.App.4th at p. 1505.) She already had made two
prior relitigation attempts, causing the trial court to admonish that any further attempt
could result in a vexatious litigant finding. As Holcomb aptly observed, “the risk of
repetition is fairly easy to demonstrate in situations where the defendant seeking security
has been the target of previous relitigation attempts.” (Id. at p. 1505.)
               Holcomb further noted that “[a]lthough section 391, subdivision (b)(2) does
not require a connection between the previous relitigation attempts and the movant or
action in which security is sought, such a connection would militate heavily in favor of
requiring the plaintiff to provide security.” (Holcomb, supra, 129 Cal.App.4th at p.
1505.) That connection exists here. In each instance, Goodrich attempted to relitigate
the same issues against the same defendant. (See ibid.; Morton, supra, 156 Cal.App.4th
at p. 972.)
               Parties are entitled to rely on the finality of a judgment. (See Kachig v.
Boothe (1971) 22 Cal. App. 3d 626, 632-633.) After the time to appeal had passed, the
trial court explicitly told Goodrich that “[t]here is no legal, factual or procedural basis to
again consider motions related to a matter that has been adjudicated and judgment


                                                6
entered.” We reject her assertion that “dozens” of such motions are required before a
litigant may be found vexatious. (See Morton, supra, 156 Cal.App.4th at p. 972.)
Rather, as Morton stated, there is no bright-line test to guide that determination; we look
instead to the underlying purposes of the statute. (Ibid.) Here, the trial court logically
determined that Goodrich’s actions in repeatedly relitigating issues previously decided in
the judgment unreasonably burdened both Sierra Vista and the court, which had to
expend time and other resources addressing the motions and appearing at unnecessary
hearings. Under these circumstances, we conclude the trial court did not err in finding
that Goodrich is a vexatious litigant within the meaning of section 391, subdivision
(b)(2).
                                Vexatious Litigant Finding
                           Under Section 391, Subdivision (b)(3)
              The trial court also determined that Goodrich is a “vexatious litigant” under
section 391, subdivision (b)(3), which defines that term as a person who, while acting in
propria persona in any litigation, “repeatedly files unmeritorious motions, pleadings, or
other papers, conducts unnecessary discovery, or engages in other tactics that are
frivolous or solely intended to cause unnecessary delay.” As discussed above, Goodrich
repeatedly filed unmeritorious motions while attempting to relitigate issues finally
determined by the trial court. Moreover, when the court denied Sierra Vista’s first
motion to declare Goodrich a vexatious litigant, it warned her that any further motions to
relitigate these same issues could subject her to a vexatious litigant finding. Instead of
heeding this admonition, she filed another motion with the exact same purpose, i.e., to
overturn the judgment. Substantial evidence supports a finding that, at that point, she
engaged in tactics that were frivolous and designed to cause unnecessary delay.
Goodrich points to nothing in the record that undermines the court’s ruling that she
qualifies as a vexatious litigant under section 391, subdivision (b)(3).




                                              7
                                     DISPOSITION
             The order designating appellant a vexatious litigant is affirmed.
Respondent shall recover its costs on appeal.
             CERTIFIED FOR PUBLICATION.




                                         PERREN, J.


We concur:



             GILBERT, P. J.



             YEGAN, J.




                                            8
                              Martin J. Tangeman, Judge

                       Superior Court County of San Luis Obispo

                         ______________________________


              Fenton Law Group, Benjamin J. Fenton and Dennis E. Lee, for Plaintiff and
Appellant.
              Hall, Hieatt & Connely and Stephanie A. Bowen, for Defendant and
Respondent.